EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gavin J. O’ Keefe on 12/08/2021.

















1.	(Currently amended) A method comprising:
receiving query fingerprint data representing content transmitted by a content-distribution system on a channel;
comparing the received query fingerprint data with multiple reference fingerprint data sets, wherein each of the multiple reference fingerprint data sets corresponds with a different respective content segment;
based on the comparing, detecting a respective match between the received query fingerprint data and reference fingerprint data in each of the multiple reference fingerprint data sets, thereby identifying a multimatch situation;
responsive to identifying the multimatch situation, accessing broadcast-schedule data associated with the channel;
using the accessed broadcast-schedule data to identify which one of the different respective content segments is being transmitted by the content-distribution system on the channel to resolve the identified multimatch situation, thereby identifying a corresponding upcoming content modification opportunity on the channel; and
performing an action to facilitate performing a content modification operation related to the identified upcoming content-modification opportunity on the channel.

2.	(Original) The method of claim 1, wherein all the respective content segments share a common initial portion of content.

3.	(Original) The method of claim 2, wherein each of the respective content segments has a different duration from the other respective content segments.


5.	(Original) The method of claim 1, wherein using the accessed broadcast-schedule data to identify which one of the different respective content segments is being transmitted by the content-distribution system on the channel comprises:
accessing first broadcast-schedule data associated with the channel; 
extracting, from among the accessed first broadcast-schedule data associated with the channel, second broadcast-schedule data related to one or more broadcast-related events scheduled within a predefined upcoming time-period; and
using the extracted second broadcast-schedule data to identify which one of the different respective content segments is being transmitted by the content-distribution system on the channel.

6.	(Original) The method of claim 1, wherein using the accessed broadcast-schedule data to identify which one of the different respective content segments is being transmitted by the content-distribution system on the channel comprises detecting a match between the accessed broadcast-schedule data and reference data that corresponds with one of the different respective content segments.

7.	(Original) The method of claim 1, wherein accessing broadcast-schedule data associated with the channel comprises accessing an industry standard coding identification (ISCI) key.



9.	(Original) The method of claim 1, wherein performing the action comprises:
identifying a content-presentation device tuned to the channel; and
causing supplemental content to be transmitted to the identified content-presentation device, to facilitate the identified content-presentation device performing a content modification operation related to the identified upcoming content modification opportunity on the channel.

10.	(Previously presented) The method of claim 9, further comprising:
receiving the supplemental content;
using, by a content-presentation device, the received supplemental content in connection with performing the content-modification operation related to the identified upcoming content-modification opportunity on the channel.

11.	(Currently amended) A non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor, cause performance of a set of operations comprising:
receiving query fingerprint data representing content transmitted by a content-distribution system on a channel;
comparing the received query fingerprint data with multiple reference fingerprint data sets, wherein each of the multiple reference fingerprint data sets corresponds with a different respective content segment;

responsive to identifying the multimatch situation, accessing broadcast-schedule data associated with the channel;
using the accessed broadcast-schedule data to identify which one of the different respective content segments is being transmitted by the content-distribution system on the channel to resolve the identified multimatch situation, thereby identifying a corresponding upcoming content modification opportunity on the channel; and
performing an action to facilitate performing a content modification operation related to the identified upcoming content-modification opportunity on the channel.

12.	(Original) The non-transitory computer-readable storage medium of claim 11, wherein all the respective content segments share a common initial portion of content.

13.	(Original) The non-transitory computer-readable storage medium of claim 12, wherein each of the respective content segments has a different duration from the other respective content segments.

14.	(Original) The non-transitory computer-readable storage medium of claim 11, wherein all the respective content segments are modifiable content segments.


accessing first broadcast-schedule data associated with the channel; 
extracting, from among the accessed first broadcast-schedule data associated with the channel, second broadcast-schedule data related to one or more broadcast-related events scheduled within a predefined upcoming time-period; and
using the extracted second broadcast-schedule data to identify which one of the different respective content segments is being transmitted by the content-distribution system on the channel.

16.	(Original) The non-transitory computer-readable storage medium of claim 11, wherein using the accessed broadcast-schedule data to identify which one of the different respective content segments is being transmitted by the content-distribution system on the channel comprises detecting a match between the accessed broadcast-schedule data and reference data that corresponds with one of the different respective content segments.

17.	(Original) The non-transitory computer-readable storage medium of claim 11, wherein accessing broadcast-schedule data associated with the channel comprises accessing an industry standard coding identification (ISCI) key.



19.	(Original) The non-transitory computer-readable storage medium of claim 11, wherein performing the action comprises:
identifying a content-presentation device tuned to the channel; and
causing supplemental content to be transmitted to the identified content-presentation device, to facilitate the identified content-presentation device performing a content modification operation related to the identified upcoming content modification opportunity on the channel.

20.	(Previously presented) The non-transitory computer-readable storage medium of claim 19, further comprising:
receiving the supplemental content;
using, by a content-presentation device, the received supplemental content in connection with performing the content-modification operation related to the identified upcoming content-modification opportunity on the channel.







a processor; and
a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by the processor, cause performance of a set of operations comprising:
receiving query fingerprint data representing content transmitted by a content-distribution system on a channel;
comparing the received query fingerprint data with multiple reference fingerprint data sets, wherein each of the multiple reference fingerprint data sets corresponds with a different respective content segment;
based on the comparing, detecting a respective match between the received query fingerprint data and reference fingerprint data in each of the multiple reference fingerprint data sets, thereby identifying a multimatch situation;
responsive to identifying the multimatch situation, accessing broadcast-schedule data associated with the channel;
using the accessed broadcast-schedule data to identify which one of the different respective content segments is being transmitted by the content-distribution system on the channel to resolve the identified multimatch situation, thereby identifying a corresponding upcoming content modification opportunity on the channel; and
performing an action to facilitate performing a content modification operation related to the identified upcoming content-modification opportunity on the channel.
s 1-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach or to reasonably disclose “determining a multimatch scenario when comparing fingerprints and responsive to determining that there is a multimatch scenario, accessing the electronic program guide information to resolve the ambiguity as a result of the mutimatch scenariao wherein the accessed broadcast-schedule data is used to identify which one of the different respective content segments is being transmitted by the content-distribution system on the channel to resolve the identified multimatch situation, thereby identifying a corresponding upcoming content modification opportunity on the channel; and performing an action to facilitate performing a content modification operation related to the identified upcoming content-modification opportunity on the channel”. In combination with the other limitations taken as a whole as recited in the claims 1, 15 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Teixeria, USPG_Pub. 2016/0191957 discloses the difficulty to know what metadata or supplemental data to display when an ACR result lists multiple matches. That is, in the example of FIG. 2 a sample 212, 214 that returns an ambiguous identification as to which episode is being broadcast can cause uncertainty as to which supplemental data is synchronized--or relevant--to the particular episode, however fails to disclose “determining a multimatch scenario when comparing fingerprints and responsive to determining that there is a multimatch scenario, accessing the electronic 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ANTHONY BANTAMOI/Examiner, Art Unit 2423